Name: Commission Regulation (EEC) No 394/84 of 16 February 1984 on the supply of common wheat flour to non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 2 . 84 Official Journal of the European Communities No L 47/33 COMMISSION REGULATION (EEC No 394/84 of 16 February 1984 on the supply of common wheat flour to non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by ¢ Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implemen ­ ting rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (5), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 29 July 1983 , the Commission of the European Communities decided to grant, under a Community measure, 2 603 tonnes of cereals to non ­ governmental organizations (NGO) under the food-aid programme for 1983 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes hereto ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The Dutch intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 February 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 1 . (}) OJ No L 281 , 1 . 11 . 1975, p . 89 . 0 OJ No L 352, 14 . 12 . 1982, p . 1 . 0 OJ No L 196, 20 . 7 . 1983 , p . 1 . (6) OJ No 106, 30 . 10 . 1962, p . 2553/62 . O OJ No L 263 , 19 . 9 . 1973 , p . 1 . (8) OJ No L 192, 26 . 7. 1980 , p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 47/34 Official Journal of the European Communities 17. 2 . 84 ANNEX I 1 . Programme : 1983 2. Recipient : NGO (Caritas Neerlandica / DWH / Protos) 3 . Place or country of destination : Haiti 4. Products to be mobilized : common wheat flour 5 . Total quantity : 1 900 tonnes (2 603 tonnes of common wheat 6 . Number of lots : one (in three parts) :  part A : 800 tonnes  part B : 750 tonnes  part C : 350 tonnes 7. Intervention agency responsible for conducting the procedure : VIB  Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 4 % maximum  protein content : 10,5% minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in bags (') :  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : Part A  300 tonnes : 'FARINE DE FROMENT / HAÃ TI / CARITAS / 90332 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU- PRINCE' Part A  100 tonnes : 'FARINE DE FROMENT / HAÃ TI / DWH / 92814 / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE / ACTION DE DWH / PORT-AU-PRINCE' Part A  400 tonnes : 'FARINE DE FROMENT / HAÃ TI / PROTOS / 91503 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE PROTOS / PORT-AU-PRINCE' Part B  350 tonnes : 'FARINE DE FROMENT / HAÃ TI / CARITAS / 90331 / DON DE LA COMMUNAUTÃ  Ã CONOMIQÃ E EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU- PRINCE' Part B  400 tonnes : 'FARINE DE FROMENT / HAÃ TI / PROTOS / 91504 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE PROTOS / PORT-AU-PRINCE' Part C  350 tonnes : 'FARINE DE FROMENT / HAÃ TI / CARITAS / 90337 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU- PRINCE' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods with the marking followed by a capital 'R'. 17. 2. 84 Official Journal of the European Communities No L 47/35 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 27 February 1984 1 6 . Shipment period :  part A : 1 to 3 1 March 1 984  part B : 1 to 30 April 1984  part C : 1 to 30 June 1984 1 7 . Security : 1 2 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin  phytosanitary certificate  pro forma invoices Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16, 3000 BK Rotterdam, Netherlands No L 47/36 Official Journal of the European Communities 17. 2. 84 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 2 603 Ex Pand W.J. Pars BV, Molenvliet 1 , NL-Klundert NL-Klundert